                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOERON SMITH,                                      Case No. 18-cv-06817-KAW
                                   8                    Plaintiff,                          ORDER TO SHOW CAUSE; ORDER
                                                                                            CONTINUING CASE MANAGEMENT
                                   9             v.                                         CONFERENCE
                                  10     TERRY PETERSON,                                    Re: Dkt. No. 5
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 8, 2018, Plaintiff Joeron Smith filed this case against Defendant Terry

                                  14   Peterson. (Dkt. No. 1.) Plaintiff filed a motion for leave to proceed in forma pauperis, which was

                                  15   denied on November 28, 2018 because it was incomplete. (Dkt. Nos. 2, 5.) The Court ordered

                                  16   Plaintiff to submit an amended IFP application or pay the filing fee by December 12, 2018. (Dkt.

                                  17   No. 5 at 2.) The Court’s November 28, 2018 order, however, was returned as undeliverable on

                                  18   December 7, 2018. (Dkt. No. 6.) On December 19, 2018, the November 8, 2018 initial case

                                  19   management scheduling order was also returned as undeliverable. (Dkt. No. 7.)

                                  20          Civil Local Rule 3-11(a) states that “a party proceeding pro se whose address changes

                                  21   while an action is pending must promptly file with the Court . . . a Notice of Change of Address

                                  22   specifying the new address.” Civil Local Rule 3-11(b) permits the Court to dismiss a complaint

                                  23   without prejudice where mail directed to the “pro se party by the Court has been returned to the

                                  24   Court as not deliverable,” and “the Court fails to receive within 60 days of this return a written

                                  25   communication from the attorney or pro se party indicating a current address.” Thus, Plaintiff was

                                  26   required to file a Notice of Change of Address by February 5, 2019. To date, Plaintiff has not done

                                  27   so, and the Court notes that he also failed to file his case management statement in advance of the

                                  28   February 12, 2019 case management conference.
                                   1          Accordingly, the Court ORDERS Plaintiff to show cause why his case should not be

                                   2   dismissed, by March 8, 2019, by filing a Notice of Change of Address with his current address.

                                   3   Also by March 8, 2019, Plaintiff shall file an amended IFP application or pay the filing fee.

                                   4   Failure to timely respond and file all documents will result in the case being reassigned to a

                                   5   district judge with the recommendation that it be dismissed without prejudice for failure to

                                   6   prosecute.

                                   7          Additionally, the February 12, 2019 case management conference is continued to May 21,

                                   8   2019 at 1:30 p.m., Courtroom 4, U.S. District Court, 1301 Clay Street, Oakland, California. Case

                                   9   management statements are due on or before May 14, 2019.

                                  10          IT IS SO ORDERED.

                                  11   Dated: February 6, 2019
                                                                                             __________________________________
                                  12
Northern District of California




                                                                                             KANDIS A. WESTMORE
 United States District Court




                                  13                                                         United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
